

Exhibit 10.1




Notice of Grant of Restricted Stock Units and Restricted Stock Unit Award
Agreement
Hologic, Inc.
ID: 04-2902449
250 Campus Drive
Marlborough, MA 01752








--------------------------------------------------------------------------------



[Participant Name]
 
 
RSU Number:
Plan: Hologic, Inc. 2008 Equity Incentive Plan, as may be amended from time to
time (the “Plan”)
 
 
ID: 


 
 
 
 




--------------------------------------------------------------------------------





Effective [GRANT DATE], you have been granted an award of [NO. OF RSUs]
restricted stock units (“RSUs”) of Hologic, Inc. (the “Company”). The RSUs are
granted pursuant to the terms and conditions of the Plan, referenced above, and
the restricted stock unit award agreement (the “Award Agreement”) provided
herewith.


Subject to the terms and conditions of the Award Agreement and the Plan, 33% of
the RSUs will vest on each of the first two anniversaries of the grant date and
34% will vest on the third anniversary of the grant date (each a “Restriction
Lapse Date”), entitling you to receive one share of the Company’s common stock
for each RSU so vested.


By your signature and the Company's signature below, you and the Company agree
that these RSUs are granted under and governed by the terms and conditions of
the Award Agreement and the Company's Plan, referenced above and in the Award
Agreement, all of which are attached and made a part of this document.





--------------------------------------------------------------------------------



 
 
 
Hologic, Inc.
 
Date
 
 
 
 
 
Date








(Hologic, Inc. RSU Agreement – Page 1)



--------------------------------------------------------------------------------



Hologic, Inc.
Restricted Stock Unit Award Agreement




Restricted Stock Unit Award Agreement (the “Award Agreement”) pursuant to the
Hologic, Inc. 2008 Equity Incentive Plan, as it may be amended from time to time
(the “Plan”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Grantee desire to enter into an agreement whereby
the Company will grant the Grantee Restricted Stock Units (“RSUs”) in respect of
the Company’s Common Stock, $.01 par value per share (the “Common Stock”), as
set forth in the Notice of Grant of Restricted Stock Units to which this Award
Agreement is attached (the “Award Notice”).
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Grantee agree as follows:


1.    Grant of RSUs. Pursuant to the terms and conditions of this Award
Agreement and the Plan (which is incorporated herein by reference), the Company
hereby grants to the Grantee the number of RSUs as provided in the Award Notice.
The shares of Common Stock covered by these RSUs are sometimes hereinafter
referred to as the “RSU Shares”. The number and class of securities and vesting
schedule of the RSUs are subject to adjustment as set forth in the Plan. In the
event of a conflict between the terms and conditions of the Plan and this Award
Agreement, the terms and conditions of the Plan shall prevail. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Plan.


2.    Restricted Stock Units. Each RSU entitles the Grantee to receive from the
Company (i) one share of Common Stock for each RSU Share vested as of a Vesting
Date (as defined below) and (ii) the right to receive notional dividend
equivalents, if any, each in accordance with the terms of this Award Agreement
and the Plan. As soon as practical after a Vesting Date, the Company shall
deliver the RSU Shares which have vested on that date.


3.    Dividend Equivalents. Until the Vesting Date, whenever dividends are paid
or distributed with respect to the Common Stock, the Grantee shall be entitled
to receive notional dividend equivalents (the “Dividend Equivalents”) in an
amount equal in value to the amount of the dividend or property distributed on a
single share of Common Stock, multiplied by the number of RSUs credited to the
Grantee’s account as of the record date for such dividend or distribution.
 Payment of the notional dividend equivalents paid on RSUs will be withheld by
the Company and shall be delivered to the Grantee as of the Vesting Date, if and
only to the extent that the RSUs have vested as of said date, as set forth in
paragraph 4.  


4.    Vesting. The RSUs granted hereby will vest on the earlier to occur of (i)
the Restriction Lapse Dates as provided in the Award Notice with respect to the
number of shares as provided in the Award Notice for each such date, or (ii) in
their entirety on the termination of the Grantee’s Service (as defined below) as
a result of the death or Permanent Disability (as defined in Section 23(e)(3) of
the Code) of the Grantee, provided that in each such case the Grantee has
remained in continuous Service through such date or termination, as applicable
(the “Vesting Date”). For purposes of this Agreement, the term “Service” shall
mean service as a Service Provider to the Company; and the term “Service
Provider” shall mean an employee, officer or director of the Company or an
Affiliate of the Company or a consultant currently providing services to the
Company or an Affiliate of the Company. Whether a termination of Service shall
have occurred for purposes of this Agreement shall be determined by the Company,
which determination shall be final, binding and conclusive. If the Grantee’s
Service is terminated prior to the Vesting Date, then the unvested RSUs shall
terminate and Grantee shall have no further rights hereunder, including without
limitation any rights to receive any Dividend Equivalents as set forth in
paragraph 3.



(Hologic, Inc. RSU Agreement – Page 2)



--------------------------------------------------------------------------------



5.    Nontransferability. The RSUs granted pursuant to this Agreement may not be
transferred without the consent of the Company, other than by will or the laws
of descent and distribution.


6.    No Rights Other Than Those Expressly Created. Neither this Award
Agreement, the RSUs, nor any action taken hereunder shall be construed as (i)
giving the Grantee any right to be retained in the Service of, or continue to be
affiliated with, the Company, (ii) giving the Grantee any equity or interest of
any kind in any assets of the Company, or (iii) creating a trust of any kind or
a fiduciary relationship of any kind between the Grantee and the Company. As to
any claim for any unpaid amounts or distributions under this Award Agreement,
any person having a claim for payments shall be an unsecured creditor. The
Grantee shall not have any of the rights of a stockholder with respect to any
RSU Shares or any Dividend Equivalents until such time as the underlying RSU has
been vested and the RSU Shares have been issued.


7.    Compliance with Laws.
    
(a)    Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Company may be required to collect or withhold income or other
taxes from Grantee upon the Vesting Date or at some other time. The Company may
require, upon the Vesting Date, or demand, at such other time as it may consider
appropriate, that the Grantee pay the Company the amount of any taxes which the
Company may determine is required to be collected or withheld, and the Grantee
shall comply with the requirement or demand of the Company.
 
(b)    Securities Law Compliance. Upon vesting (or partial vesting) of the RSUs
granted hereunder, the Grantee shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company to issue or transfer the RSU Shares in compliance with the
provisions of applicable federal or state securities laws. The Company, in its
discretion, may postpone the issuance and delivery of RSU Shares until
completion of such registration or other qualification of such shares under any
federal or state laws, or stock exchange listing, as the Company may consider
appropriate. In addition, the Company may require that prior to the issuance or
transfer of RSU Shares, the Grantee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Company deems necessary
or advisable under any applicable federal and state securities laws. The RSU
Shares issued hereunder may be legended to reflect such restrictions.
 
(c)    General. No RSU Shares shall be issued or Dividend Equivalents
distributed upon vesting of an RSU granted hereunder unless and until the
Company is satisfied, in its sole discretion, that there has been compliance
with all legal requirements applicable to the issuance of such RSU Shares and/or
distribution of such Dividend Equivalents.


8.    Miscellaneous
   
(a)    409A Compliance. The Company may, in its sole and absolute discretion,
delay payments hereunder or make such other modifications with respect to the
issuance of stock hereunder as it reasonably deems necessary to comply with
Section 409A of the Code and interpretative guidance thereunder.


(b).    Recoupment/Claw-Back of Awards. Notwithstanding any other provision of
this Award Agreement to the contrary, any RSU granted under this Award Agreement
(including any proceeds, gains or other economic benefit actually or
constructively received upon any receipt or exercise of any RSU or upon the
receipt or resale of any share of Common Stock underlying the RSU) shall be
subject to the terms of any compensation recoupment or claw-back policy
implemented by the Company, as any such policy may be amended from time to time,
and/or subject to recoupment as required by any other provisions of any law
(including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended), government regulation or stock exchange listing requirement.



(Hologic, Inc. RSU Agreement – Page 3)



--------------------------------------------------------------------------------



(c)    Discretion of the Committee. Unless otherwise explicitly provided herein,
the Board of Directors of the Company, or an authorized committee thereof, shall
make all determinations required to be made hereunder, including determinations
required to be made by the Company, and shall interpret all provisions of this
Award Agreement and the underlying RSUs, as it deems necessary or desirable, in
its sole and unfettered discretion. Such determinations and interpretations
shall be binding on and conclusive to the Company and the Grantee.
  
(d)    Amendment. This Award Agreement may only be modified or amended by a
writing signed by both parties.


(e)    Notices. Any notices required to be given under this Award Agreement
shall be sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:
 
if to the Company:
 
Hologic, Inc.
250 Campus Drive
Marlborough, MA 01752
Attention: Chief Financial Officer
 
if to the Grantee:
 
As set forth in the records of the Company
 
or to such other address as either party may designate under the provisions
hereof.
 
(f)    Entire Agreement. This Award Agreement shall supersede in its entirety
all prior undertakings and agreements of the Company and Grantee, whether oral
or written, with respect to the RSUs granted hereunder; provided however that
nothing herein shall supersede any prior written employment or other similar
written agreement, if any, that may provide, in certain circumstances, for
acceleration of restricted stock units granted to the Grantee.


(g)    Successors and Assigns. The rights and obligations of the Company under
this Award Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company.  
(h)    Applicable Law; Severability. All rights and obligations under this Award
Agreement shall be governed by the laws of the State of Delaware. In the event
that any court of competent jurisdiction shall determine that any provision, or
any portion thereof, contained in this Award Agreement shall be unenforceable in
any respect, then such provision shall be deemed limited to the extent that such
court deems it enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Award Agreement
shall nevertheless remain in full force and effect. 
(i)    Paragraph Headings; Rules of Construction. The paragraph headings used in
this Award Agreement are for convenience of reference, and are not to be
construed as part of this Award Agreement. The parties hereto acknowledge and
agree that the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Award Agreement.


(j)    Electronic Copies. The Company may choose to deliver certain materials
relating to the Plan in electronic form. By accepting this Award Agreement, the
Grantee consents and agrees that the Company may deliver the Plan prospectus and
the Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, the Company
will provide such copies upon request.


(k)    No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties

(Hologic, Inc. RSU Agreement – Page 4)



--------------------------------------------------------------------------------



hereto, shall operate as a waiver of any such right, power or remedy of the
party, unless explicitly provided for herein. No single or partial exercise of
any right, power or remedy under this Award Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.


(l)    Counterparts. The Award Notice to which this Award Agreement is a part
may be executed in multiple counterparts, including by electronic or facsimile
signature, each of which shall be deemed in original but all of which together
shall constitute one and the same instrument.












  



(Hologic, Inc. RSU Agreement – Page 5)

